  Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 1 of 21

                                                                                                       C" I
                                                                                               c r<(
                                                                                            U.o                  f\ _■


                                                                                                                 m
                          IN THE UNITED STATES DISTRICT COURT                                                    ui v.
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    DUBLIN DIVISION                                            M U C5 C.   1 PH 1^:00

                                                          ●*
                                                                                       CLERK     nDdcLCA-.
EVA CHAPMAN,                                                                               SO.T'ISI C.-Ta.
                                                          'k

                                                          k
        Plaintiff,
                                                          *            CV 318-014
        V .
                                                          *
                                                          *
ROBERT WILKIE, Secretary,
                                                          k
United States Department of
                                                          k
Veterans Affairs,
                                                          k

                                                          k
        Defendant.




                                                  ORDER




        On October 29,             2018,    Plaintiff Eva Chapman,                    who is proceeding

pro se,        filed an Amended Complaint as directed by the Court in its

Dismissal        Order        of    October        9,     2018        (doc.    no.     16} .           Following

another motion to dismiss filed by her former employer.                                                Defendant

Robert        Wilkie,     the      Secretary        of     the       United    States       Department                   of

Veterans Affairs              ("VA") ,      the Court held that the only claims upon

which         Plaintiff       may        proceed        are    her     claims        that      she         was       not

selected        for     the   position        of    Registered           Nurse       (Wound Care)                 (OA-

12-709875-DP)           or of Supervisory Program Specialist                                (OA-12-701395-

DAHP)     in     2012    in     retaliation             for    her     prior    protected              activity.

(See Order of April                 5,    2019,    Doc.        No.    24. )    Following the case's
    Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 2 of 21



discovery period, Defendant filed a motion for summary judgment,

which the Court resolves herein.




                               I.      INTRODUCTORY REMARKS

         At   the    outset,     the    Court           notes       that   Plaintiff      has       not

adequately fulfilled            the    requirements             of    Federal    Rule     of Civil

Procedure 56 and this                district's Local               Rules in litigating the

summary judgment motion.                As required by any movant at summary

                                               \\
judgment.       Defendant       provided            a   separate,          short,   and      concise

statement       of    material       facts n   supported             by    citation     to    record

evidence.       (See Def.'s St. of Undisputed Material Facts ("SOUMF"),

Doc. No. 37-35.)         Plaintiff was required to controvert these facts.

                                 1                                                                  See
but not with conclusory^ assertions, opinion, and speculation.

Chapman v. AI Transp., 229 F.3d 1012, 1051 n.34 (ll^h cir. 2000)

(stating that subjective perceptions, conclusory allegations, or

allegations that are otherwise unsupported by record evidence do

not create genuine issues of material fact in order to withstand

summary       judgment).        Plaintiff's             version       of   the   facts       must    be

supported       by    admissible       evidence.               In    directly     responding        to

Defendant's          SOUMF,    Plaintiff       does       not       cite    to   any   additional

evidence       but    simply    denies     each          and    every      factual     assertion.



1    A
    Conclusory' means 'expressing a factual inference without
                                                                f //
stating the underlying facts on which the inference is based.
Anderson v. Brown Indus., Inc., 2012 WL 12501083, *2 n.3 (N.D. Ga.
Nov. 5, 2012) (quoting Black's Law Dictionary 308 (8^^ ed. 2004)).
                                                2
  Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 3 of 21



                                                               //
sometimes only with one                 word "disputed.               (See   Doc.    No. 43-1.)

Plaintiff also presents her own Statement of Undisputed Material

Facts    (doc.      no.    43-2),       which    are   dominated        by   her    unsupported

beliefs,      opinion,      and    innuendo.           Her   conclusory statements             and

denials    cannot         serve   to     refute      Defendant's        properly      supported

statements of material fact.                     Moreover, when there is a genuine

dispute of fact, it is largely immaterial to the issues in the

case.     The    Court      particularly         notes that          Plaintiff's      submitted

evidence      and    argument           center    primarily          upon    her    attempt     to

relitigate matters that transpired two and three years before the

relevant time period in this case.

                                                       w
        Importantly, a pro se litigant                     does not escape the essential

burden under summary judgment standards of establishing that there

is a genuine issue as to a fact material to [her] case in order to

                                    n
avert summary judgment.                   Brown      v. Crawford, 906 F.2d 667, 670

(11th cir. 1990) .          Thus, where a fact asserted by Defendant in its

SOUMF    is   supported       by        the   evidentiary           materials      submitted    in

support and Plaintiff fails to rebut the supported fact with her

own admissible evidence. the fact is undisputed.                                A citation to

Defendant's SOUMF herein indicates that the Court deems the fact

admitted as uncontroverted by Plaintiff.                            The parties should rest

assured that even though federal judges are not obligated to cull

the record in search of facts not included in the statements of

fact, see Johnson v. City of Fort Lauderdale, Fla. ,                            126 F.3dl372,

                                                 3
     Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 4 of 21



1373 (11th cir. 1997), the Court conducted a thorough review of the

admissible evidence of record to determine                  whether there is an

evidentiary basis for any assertion of either party.                     Of course,

where there is conflicting evidence on any particular, relevant

point, the Court views the evidence in the light most favorable to

Plaintiff.

       Finally,     Plaintiff     fails    to   make    a   single    argument        in

opposition to Defendant's motion for summary judgment respecting

the    position   of    Supervisory       Program    Specialist    (OA-12-701395-

DAMP).    Thus, the Court will make short work of this claim so long

as    Defendant's      factual    contentions       respecting    this       claim    are

supported by record evidence and those facts require judgment in

Defendant's favor.        Indeed, other district courts in this circuit

have found that        when   a   non-movant fails to       address      a    claim    at

summary judgment but responds to other arguments, the non-movant

abandons these claims.            See   Johns v. CSX Transp., Inc., 210 F.

Supp. 3d 1357, 1373 (M.D. Ga. 2016) (citing cases).




                           II.     FACTUAL BACKGROUND

A.    Plaintiff's Employment

       On September 28, 2008, Plaintiff was appointed, subject to a

two-year probationary term, as a Staff Nurse at the Carl Vinson VA




                                           4
     Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 5 of 21



Medical Center in Dublin, Georgia.2                           (Def.'s SOUMF             1.)     While


employed      with   the    Carl    Vinson         VA    as       a    Staff   Nurse,    Plaintiff


provided generalized nursing care to patients in various units.

(Id. SI 2.)      According to Plaintiff, she also provided specialized

nursing care to include wound care.                          (See PI.'s SOUMF SI 2. )

        On   September     20,    2010,    a       Summary        Review       Board   recommended

Plaintiff's separation from VA employment.                                (Def.'s SOUMF SI 3.)

The    Board    found      that    although            her    nursing      practice      had     been

satisfactory. Plaintiff's interpersonal relationships and overall

rating were unsatisfactory.                (Id. SI 5.)                 More particularly, the

Board    found    Plaintiff        had    engaged            in   conduct        unbecoming     a   VA

employee; had unacceptable attendance (absences amounting to 28%

of    her    scheduled     hours    over       a       nearly         two-year    period      without

adequate documentation to support the excessive leave) ;                                      and had

engaged in consistent conduct creating a hostile work environment.

(Id. SI 4 . )    Defendant allowed Plaintiff the option of resigning in



2 This first fact is a prime example of Plaintiff's failure of
proof. Defendant provides the Notice of Personnel Action, in which
the probationary period is expressly noted. (Def.'s Mot. for Summ.
J., Ex. 1 at 2 ("Subject to Completion of 2 Year Probationary
Period Commencing *09-28-2008.").)       Moreover, the statutory
authority for her appointment is 38 U.S.C. § 7401 et seq.;
thereunder,   §  7403(b) (1)  expressly   provides   that   nursing
appointments are subject to a two-year probationary period,      In
response. Plaintiff points to the same evidence - the Notice of
Personnel Action and the statutory authority - but summarily denies
that she was on probationary status.    Her self-serving statement
to the contrary does not create a genuine dispute of fact on the
issue of whether she was a probationary employee.


                                                   5
      Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 6 of 21



lieu of termination, which she accepted.                       (Id. f 7. )     The effective


date of resignation was September 24, 2010. ^ (Id.                            8.)

B.      Plaintiff's Prior EEO (Equal Employment Opportunity) Activity

         Prior to the termination of her employment. in March 2009,

Plaintiff sought informal counseling related to claims that her

supervisor, Ms. Skinner-Davis, discriminated against her on the

basis of race in matters related to scheduling and leave requests.

(Id. I 10.)           The matter was closed on June 10, 2009, and Plaintiff

did not file a formal complaint of discrimination.                                 (Id.       10

11. )

         One     year     later,   on    June   25,   2010,     Plaintiff         again   sought

informal counseling, this time directed toward Nurse Manager Sally

Reese.         (See       Def.'s Mot.     for   Summ.    J.,    Ex.   9. )     The    claim   of

\\              //   is   listed   and    the   March    2009    matter      is    referenced.
     Reprisal

(Id. )     Plaintiff claimed that Nurse Reese harassed her about her

leave, emailed other nurse managers and interviewed various staff

members about her, and misrepresented facts in a memorandum against

her.        Plaintiff         also      complained      about    Nurse       Reese's      unfair

scheduling and management.                 (Id.)




3 Plaintiff takes exception to the process utilized by Defendant
in terminating her employment and with the stated reasons for
termination.   (See PI.'s SOUMF        3-9.)   Matters related to
Plaintiff's termination/resignation are not at issue in this
retaliation case, which is based upon Defendant's failure to rehire
Plaintiff two years after her termination/resignation.
                                                6
  Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 7 of 21



        On   September    24,    2010,   the     last    day   of   her   employment.

Plaintiff filed a form complaint of discrimination based upon the

June 2010 claims.         (Def.'s Mot. for Summ. J., Ex. 9.)              She amended


her complaint on October 8, 2010, alleging that human resources

tried to keep favorable evidence from the Summary Review Board,

that she had been put in absent-without-leave status and not paid.

and   that     four    individuals     accessed    her    health    records   without

authorization.         (Id. Ex. 11; Def.'s SOUMF ^ 14.)              On February 21,

2012,    the    VA's    Office   of    Employment       Discrimination      Complaint

Adjudication determined in a Final Agency Decision that Plaintiff

failed to prove she was discriminated against based on reprisal

and disability.'’        (Def.'s SOUMF ^ 17.)            The decision determined.

however, that the VA's Office of Resolution Management had erred

in previously dismissing Plaintiff's allegation that her medical

records      were     improperly      accessed    and     directed    Plaintiff    to

counseling on that claim.^            (Id. SI 18. )

        On March 14, 2012, Plaintiff contacted an EEO counselor and

later filed a complaint of discrimination, again complaining that



  Plaintiff apparently raised her disability discrimination charge
as another basis of discrimination sometime after June 25, 2010.
(See Def.'s Mot. for Summ. J., Ex. 12, Final Agency Decision at 3
n.2. )

5 Plaintiff expends a great deal of energy explaining that the EEO
counselor did not state her claims correctly and trying to reargue
the merits of her claims involved in this prior EEO case,      The
underlying facts and circumstances, however, are not relevant to
Plaintiff's claims of failure to hire based upon reprisal.
                                           7
     Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 8 of 21



employees improperly accessed her medical records in 2009 and 2010.

She also alleged that she was not hired for three VA positions

between March 27, 2012 and June 12, 2012 due to disability, race.

and reprisal for prior EEO activity.                    (Id. ^ 19; see also Def.'s

Mot. for Summ. J., Exs. 13-15.)                  A mediation occurred on June 5,

2012 .     John S. Goldman, Director of the Carl Vinson VA Medical

Center,      and   Sue    Preston,         Associate    Director      of     Patient     Care

Service, were in attendance.                 (Id. gi 21. )

C.     Position of Registered Nurse (Wound Care) (OA-12-709875-DP)

         In July 2012, the Carl Vinson VA Medical Center announced a

vacancy for a Registered Nurse (Wound Care) with an open period

from     July    23,    2012    to    August    13,     2012.       (Id.       22.)       The

announcement           sought   a     candidate        to    coordinate       and     manage

caregivers and patients with acute and chronic wounds, fistulas,

pressure ulcers, and ostomies.                   (Id.        23.)    The position also

required     the   candidate         to    assess   wound     care   practices      at   the

facility and provide education to nursing personnel.                          (Id. 524.)

The announcement highlighted, in underscore, that                          a certification

in   wound      care    nursing      was    desirable       and   provided    that,    at   a

minimum, the selected candidate would have to obtain certification

within one year.          (Id. 5 25.)         It further instructed:

       IN DESCRIBING YOUR EXPERIENCE, PLEASE BE CLEAR AND
       SPECIFIC.   WE MAY NOT MAKE ASSUMPTIONS REGARDING YOUR
       EXPERIENCE.

(Id. 5 26 (emphasis in original).)
   Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 9 of 21



        Plaintiff applied for the position.              Her resume included the


two years of work experience as a Staff Nurse at the VA as well as

her experience as a school nurse from 2005 to 2007 and various

nursing       experiences      from   the       late   eighties     throughout       the

nineties.      (See Def.'s Mot. for Summ. J., Ex. 2.)                   The resume did

not reflect a certification in wound care nursing.                       (See id.)     In

fact, the term "wound care" appears nowhere on her resume.                           (See

id.; Def.'s SOUMF f 31.)

        The    VA's    human    resources        department       identified      three

candidates      as    potentially     eligible     for   the    wound    care    nursing

vacancy:      Plaintiff, Robert Rech, and Christine Grizzard.                    (Id. SI

31. )    All three candidates were licensed as Registered Nurses and

none indicated that they held a wound care certification.                       However,

Rech listed wound care as among his job responsibilities during

his two-year experience in an emergency department.                      And, Grizzard

made several passing references to her wound care responsibilities

in recounting her many years of experience as a medical-surgical

nurse from 1994 forward.            (Id. SISI 34-37; see also Def.'s Mot. for

Summ. J., Exs. 20 & 21.)

        Sue   Preston,    who   had    been     involved   in     the    mediation     of

Plaintiff's prior complaints about job selection in 2012, was the

selecting official for the Registered Nurse (Wound Care) position.

Preston determined that there were no qualified applicants with

adequate      wound care experience         and    returned the     certificate        on

                                            9
     Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 10 of 21



August 23,       2012       without    conducting interviews.               (Def.'s SOUMF SI

39.)      The    wound         care   nurse    position        was    re-announced      under   a

different       Job Announcement with                an      open    period from August 29,

2012 to September 20, 2012. (I^                           40.)      Plaintiff did not apply

for this re-announced position.                         (Id. 51 41. )     Ultimately, Teresa

Conner was selected for the position.                               Conner had a      wound care

certification and had worked the previous four years as the lead

wound care nurse at the Houston Medical Center. (Id. 51 42. )

D.      Position       of      Supervisory         Program     Specialist       (QA-12-701395-
        DAHP)

        In July 2012, the Carl Vinson VA Medical Center also announced

a vacancy for a Supervisory Program Specialist with an open period

from July 12, 2012 to August 1, 2012. (Id. 51 43.)                              The summary of

this position states that the selectee would serve as a supervisor

for non-VA purchased care.®                   (Def.'s Mot. for Summ. J., Ex. 26.)

        Plaintiff submitted a virtually identical resume in support

of her application for this position.                            (Def.'s SOUMF 51 49. )       The

selecting official for this position was Joan L. White-Wagoner,

the Chief of Health Administration.                           (Id. 51 53.)       White-Wagoner

did    not   know      Plaintiff       and    had       no   knowledge     of   her   prior   EEO

activity.       (Id.    5151    55-56.)       In    her Amended         Complaint,     Plaintiff

alleges that Human Resources Specialist David Petrasek had placed




® For a more detailed description of this position, see Exhibit 26
to Defendant's motion for summary judgment.

                                                   10
   Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 11 of 21



her on a do-not-hire list because of an EEO complaint she had filed

against     him    previously.           (Am.      Compl.       at        5,   SI   2.)       Petrasek,

however,     had       no   involvement      in        the    selection             process    for    the

Supervisory Program Specialist                    position.               (Def.'s         SOUMF SI   58.)

Moreover,        the    only    discrimination           complaint             of    record       against

Petrasek     is    dated       June    13,   2014.           (Id.    SI    60.)        White-Wagoner

selected     Rhonda         Benson,    who   had       been    working         as     a    Lead    Claims

Analyst at the Carl Vinson VA since 2009, for the position. (Id.

SI 57 . )




                            III. SUMMARY JUDGMENT STANDARD

       The Court should grant summary judgment only if                                     there is no


genuine dispute as to any material fact and the movant is entitled

                                                   n
to judgment as a             matter of law.              Fed. R. Civ. P. 56(a) .                      The

purpose of the summary judgment rule is to dispose of unsupported

claims or defenses which, as a matter of law, raise no genuine

issues      of   material       fact    suitable         for    trial.          Celotex       Corp.    v.

Catrett, 477 U.S. 317, 322-23 (1986).

       In considering a motion for summary judgment, all facts and

reasonable inferences are to be construed in favor of the nonmoving

party.      Hogan v. Allstate Ins. Co., 361 F.3d 621, 625 (11th Cir.

2004).      Moreover,

       [t]he mere existence of some factual dispute will not
       defeat summary judgment unless the factual dispute is
       material to an issue affecting the outcome of the case.

                                                11
  Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 12 of 21



       The        relevant    rules      of    substantive     law        dictate        the
       materiality of a disputed fact,     A genuine issue of
       material fact does not exist unless there is sufficient
       evidence favoring the nonmoving party for a reasonable
       jury to return a verdict in its favor.

Chapman,      229     F.3d    at     1023     (quoted      source    omitted)       (emphasis

supplied).           The     party    opposing       the    summary       judgment        motion,

             \\
however.          may not rest upon the mere allegations or denials in its

pleadings.          Rather, its responses . . . must set forth specific

                                                                                    ft
facts showing that there is a genuine issue to be tried.                                   Walker

V. Darby, 911 F.2d 1573, 1576-77 (Ifth cir. 1990) .

       The Clerk gave the nonmoving party, the Plaintiff, notice of

the summary judgment motion and the summary judgment rules, of the

right to file affidavits or other materials in opposition, and of

the consequences of default.                  (Doc. No. 38.)    Therefore, the notice

requirements of Griffith v. Wainwright, 772 F.2d 822, 825 (11th

Cir.   1985)        (per   curiam),      are    satisfied.          The   time   for       filing

materials in opposition has expired, and the motion is ripe for

consideration.




                                   IV.    LEGAL ANALYSIS

       Plaintiff's claims of reprisal for prior EEC activity arise

under Title VII and the Rehabilitation Act.                         The anti-retaliation

provision of Title VII forbids retaliation against an individual
                                                                  //
who has \\ made a charge, testified, assisted, or participated in

a Title VII proceeding or investigation.                      42 U.S.C. § 2000e-3(a).

                                                12
     Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 13 of 21



Similarly, the Rehabilitation Act, which incorporates the anti¬

retaliation      provision        of     the    Americans      with   Disabilities          Act

("ADA"), forbids retaliation by the federal government against an

                           w
individual who has             opposed any act or practice made unlawful" by

the     ADA.    See       29    U.S.C.    §     794(d)      (incorporating          the    anti-

retaliation       provision         of     the       ADA,     42   U.S.C.          §   12203).

Retaliation claims under the Rehabilitation Act are analyzed under

the same framework used to assess Title VII retaliation claims.

E.g., Burgos-Stefanelli v. Sec'y, U.S. Pep't of Homeland Sec., 410

F. App'x 243, 245 (11^^ cir. 2011).

        In a case based only upon circumstantial evidence, as here.

the court will use the McDonnell Douglas burden shifting framework

                                                                         7         Under   this
in     evaluating     a    motion      for      summary      judgment.

framework, the plaintiff bears the initial burden of creating an

inference of discrimination by establishing a prima facie case.

Pennington v. City of Huntsville, 261 F.3d 1262, 1266 (ll^h Cir.

2001).      Once a plaintiff has done so. the burden shifts to the

employer to articulate legitimate, non-retaliatory reasons for the

challenged employment action.                  Id.    If the employer proffers such

reasons, the burden shifts back to the plaintiff to show that the

employer's     proffered        reasons        are   merely   pretext        for   prohibited

retaliatory conduct.             Id.     The plaintiff must meet the proffered




1
    Plaintiff has presented no direct evidence of reprisal.
                                                13
     Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 14 of 21



               w                                     //
reasons            head on and rebut [them] .              Chapman, 229 F.3d at 1030.

                                                                               \\
The     plaintiff           cannot    survive        summary      judgment          by   simply

                                          n
quarreling with the wisdom                    of these reasons.          Id.   Rather, the

plaintiff must produce a reason sufficient to allow a reasonable

factfinder to determine that the proffered reasons were not what

actually motivated the employer's conduct.                        Crockett v. GEO Grp.,

Inc.,        582     F.    App'x   793,   797    (llt^     cir.   2014)    (quoted       source

omitted).

        To establish a prima facie case of retaliation, a plaintiff

must show that (1) she engaged in statutorily protected activity;

(2) she suffered a materially adverse employment action; and (3)

there was some causal relationship between the two events.                               Furcron

V.    Mail Ctrs.           Plus, LLC,     843   F.3d      1295,   1310   (llthcir.       2016).

Plaintiff can establish the first two prongs of the prima facie

case    in     that       she   engaged   in    statutorily       protected    activity       in

filing prior EEC complaints and she was not hired for two announced

positions.            In    consideration       of   the   causal-relationship           prong.

however. Plaintiff's case begins to unravel.                             Her reprisal yarn

becomes completely unspun once                   Defendant offers its legitimate.

non-retaliatory reasons for its failure to hire her - reasons that

she fails to rebut.

A.      Prima Facie Showing
        \\
             To establish a causal connection, a plaintiff must show that

the decision-makers were aware of the protected conduct [and] that

                                                14
  Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 15 of 21



the protected activity and the adverse employment action were not

                          n
wholly unrelated.              Gupta V. Fla. Bd. of Regents, 212 F.3d 571,

                                 \\
590 (11th cir. 2000).                 For purposes of a prima facie case, 'close

temporal proximity' may be sufficient to show that the protected
                                                                                  r n
activity and the adverse action were not 'wholly unrelated.                             Id.

However,     where a substantial period of time has elapsed between

the   two   events            engagement    in   the     protected    activity   and    the

adverse employment action                  the causal connection is less likely

to exist absent evidence demonstrating a connection between the

two events.         Breech v. Ala. Power Co., 962 F. Supp. 1447, 1461

(S.D. Ala. 1997) .

      With respect to the Supervisory Program Specialist position.

Plaintiff has presented no evidence that the decision-maker, Joan

L. White-Wagoner, knew Plaintiff or knew Plaintiff had engaged in

prior EEO activity.             In fact. Plaintiff alleges that she was not

hired for that position because David Petrasek had placed her on

a do-not-hire list.            Yet, she offers no evidence that White-Wagoner

knew about this alleged list, that she interacted with or consulted

with Petrasek in her decision-making, or that Petrasek was in any

way   involved       in       filling     the    Supervisory      Program      Specialist

position.      Of     note,       the     only       discrimination    claim    involving

Petrasek     occurred          almost     two    years    after   this   position       was

announced and filled.            Simply put, the record is devoid of evidence

of a causal relationship between Plaintiff's prior EEO activity

                                                15
  Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 16 of 21



and the failure to hire her to the position of Supervisory Program

Specialist.       Indeed, Plaintiff presents no evidence or argument to

support her claim as to this position.               Accordingly, Plaintiff has

failed to show a prima facie case of retaliation, and Defendant is

entitled to summary judgment on Plaintiff's claim that she was not

hired for Supervisory Program Specialist as an act of Defendant's

reprisal.

     Turning now to the Registered Nurse (Wound Care) position.

Plaintiff    has    presented    evidence     that    the   decision    maker.    Sue

Preston,    knew of Plaintiff's protected activity in 2012.                      That

is, there is evidence that on June 5, 2012, Preston attended the

mediation    of    Plaintiff's    EEC   complaints      lodged    in   March   2012.

Preston chose not to fill the original vacancy for this position

when she returned the hiring certificate on August 23, 2012                      two

and a half months after the mediation.            Of note, Preston presumably

may have become aware of Plaintiff's application for the position

earlier than the decision to return the certificate unfulfilled.

thereby    shortening the       temporal     proximity.     In   any event,    while

Defendant urges that two and a half months is too remote to raise

an inference of causation, the Court finds that the time period

involved may be just inside the necessary proximity so as not to



  The EEC activity in 2009 and 2010 are too remote in time to be
relevant to the causal inquiry,  Besides, there is no admissible
evidence that Preston was in any way involved in or knew about
this earlier EEC activity.
                                        16
     Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 17 of 21



preclude an inference of causation.                     Compare Higdon v. Jackson,

393 F.3d 1211, 1220-21 (11th cir. 2004) (three-month gap is too

long to show causation) with Farley v. Nationwide Mut. Ins. Co.,

197     F.3d    1322,    1337    (11th    cir.        1999)    (seven-week        period   is

sufficient).       In any event, even assuming Plaintiff can establish

a prima facie case through the temporal proximity between Preston's

involvement       in    Plaintiff's       EEC    activity       and    Plaintiff's     non¬

selection,       her     claim   of      retaliation          cannot   survive      summary

judgment because, as discussed below, she has failed to provide

evidence that Defendant's articulated non-retaliatory reason not

to hire her is pretext for retaliation.

B.      Non-Retaliatory Reason/Evidence of Pretext

        The employer's burden to show a legitimate, non-retaliatory

                                                 \\                          //   Holifield
reason for an employment action is                    exceedingly light.

V. Reno, 115 F.3d 1555, 1564 (ll^h cir. 1997), abrogated on other

grounds by Lewis v. City of Union City, Ga., 918 F.3d 1213 (11th

Cir. 2019) .      In this case. Defendant claims that Plaintiff was not

hired     for   the     Registered    Nurse      (Wound       Care)    position     because

neither Plaintiff nor the other applicants had the requisite wound

care experience.           The   record supports this reason.                 Despite the

vacancy     announcement's        direction       to     be    clear   and   specific      in

describing the applicant's qualifications. Plaintiff's resume did

not note any wound care experience or particularized                              knowledge.

In fact. Plaintiff's nursing experience was very similar to another

                                            17
  Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 18 of 21



candidate, Ms. Grizzard, who mentioned wound care experience and

was    also    not    hired.        The      record     further            bears    out   Defendant's

reason    for      not     hiring       Plaintiff         (or        the    others)       because      the

ultimate hire, Teresa Conner, had recently specialized in wound

care.

        Plaintiff        first     tries      to    show    pretext           by    quibbling         with

Defendant's evaluation of her experience and qualifications.                                           She


emphasizes that she was obviously qualified because the Registered
                                                                             \\ same series n
Nurse (Wound Care) position was listed in the                                                     1.e.,


VN-0610)      as     her   prior       VA    nursing       position.               Numerous     nursing

specialties,         however,          can   be    listed            under    that    same      series.

including respiratory, pediatric, geriatric, oncology, and wound

care.         (See    Decl.       of    Terence         Oster,         Doc.    No.    46-1,      SI    7. )

Moreover,       Plaintiff's            belief      that    she         was    qualified         for    the

position is not relevant to the pretext inquiry.                                   The inquiry into

                             \\
pretext is based on               the employer's beliefs, and not the employee's
                                                                //
own    perceptions of [her] performance.                               Holifield,         115   F.3d       at

1565 (emphasis added); Alvarez v. Royal Atl. Developers, Inc., 610

F.3d 1253, 1266 (11th Cir. 2010) ("The inquiry into pretext centers

on the employer's beliefs, not the employee's beliefs and, to be

blunt about it, not on reality as it exists outside of the decision

maker's head.")             Moreover, the Court need only determine whether

                                                                                                       w
the difference between the selected candidate and Plaintiff is                                             of

such    weight and         significance that no reasonable person,                               in    the

                                                   18
  Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 19 of 21



exercise of impartial judgment, could have chosen the candidate

                                          n
selected over the plaintiff.                    See Kidd v. Mando Am. Corp., 731

F.3d 1196, 1206 (ll^h Cir. 2013) (quoted source omitted).                                Here,

given the fact that the first vacancy announcement was returned as

unfilled   without      granting interviews to any candidate                        but then

filled by a clearly superior wound care nurse on the second vacancy

announcement, it cannot be said that no reasonable person would

have selected Teresa Conner over Plaintiff.

     Plaintiff next points out that she should have been provided

preferential     treatment       as   a       veteran    and    as    a    former   employee.

However, the Registered Nurse (Wound Care) position was part of

the excepted service under 38 U.S.C. § 7401 et seg., which means

that selecting officials are not required to extend preference to

applications from veterans as provided in the competitive service

positions.       (See    Oster    Decl.         <]1   8.9)     And,       while   the   VA   has

discretion     to   appoint    certain          former       employees       to   competitive

service positions without competition. this provision also did not

apply to the Registered           Nurse (Wound Care) position.                      (Id. f 9

(citing    5   C.F.R.   §   315-401(a) ).) .             Accordingly,         Plaintiff      has

failed to show pretext based upon the lack of preference she was

given for the position because none was required.



9 Terence Oster is the Associate Chief Human Capital Officer of
the VA Southeast Network,    (Oster Decl. ^ 1. ) His prior work
experience includes serving as a Human Resource Officer at the
Carl Vinson VA Medical Center. (Id.)

                                               19
     Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 20 of 21



        Finally,   Plaintiff complains that Conner's                 application    was

dated October 1, 2012, which is outside of the closing date on the

second     vacancy     announcement    of     September      20,   2012.     However,

Plaintiff does not point to any authority that a selecting official

is    precluded    from   considering        an   untimely    application     for      an

excepted service position.           (See id. ^ 13 ("Neither the collective

bargaining agreement nor VA policy forbid a selecting official on

an    appointment      under   38   U.S.C.    §    7401(1)   from    considering       an

application submitted after the announced closing date.")                     It also


bears mentioning that Plaintiff did not even apply to the position

pursuant to the second vacancy announcement; thus, her complaints

about the process of filling that position fall flat.

        In sum, even if Plaintiff were able to establish                a prima facie

case of retaliation in failing to hire her to the Registered Nurse

(Wound Care) position, she has failed to adduce evidence creating

a genuine issue of material fact that Defendant's reason for not

hiring     her   was    pretextual.      In       fact.   Defendant's      hire   of    a

certified, wound-care specialist substantiates its non-retaliatory

motive in cancelling the first vacancy announcement to obtain a

more qualified candidate.            Accordingly, Defendant is entitled to

summary     judgment     on    Plaintiff's    reprisal       claim   concerning     the

Registered Nurse (Wound Care) position.




                                         20
  Case 3:18-cv-00014-DHB-BKE Document 47 Filed 08/27/20 Page 21 of 21



                                 V.   CONCLUSION


        Upon the foregoing, Defendant's motion for summary judgment

(doc.    no.   37)   as   to   Plaintiff's   claims   of   reprisal,   the   only

remaining claims in this case, is GRANTED.                 Costs are assessed

against Plaintiff.         The Clerk is directed to ENTER JUDGMENT in

favor of Defendant and CLOSE the case.

        ORDER ENTERED at Augusta, Georgia, this                 day of August,

2020.




                                             UNITED STATES DISTRICT JUQ




                                        21
